Citation Nr: 0944034	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
brain concussion, other than headaches, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
October 1959.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Muskogee, Oklahoma, Regional Office (RO), 
which denied the claim of entitlement to a compensable 
evaluation for history of brain concussion.  He perfected a 
timely appeal to that decision.  In November 2006, the 
Veteran appeared and offered testimony at a hearing before 
the Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  

On April 2009, the Veteran appeared at the RO and afforded 
testimony at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  

In July 2009, the Board remanded the case to the RO for 
further evidentiary development.  All required actions having 
been taken, the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's neurological complaints, including 
dizziness and memory loss, are not shown to be related to the 
service-connected brain concussion.  

2.  There are no identifiable compensable residuals of a 
brain concussion demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
brain concussion, other than post-traumatic headaches, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Codes 8045, 9304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in October and November 2003 from the RO to the 
Veteran which were issued prior to the RO decision in January 
2004.  An additional letter was issued in May 2008.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the January 
2005 SOC, the March 2008 SSOC, the September 2008 SSOC, the 
February 2009 SSOC and the August 2009 SSOC provided the 
Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the Veteran has been 
prejudiced thereby).  In addition, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
violation of essential fairness to the Veteran in proceeding 
with the present decision, since the Veteran was informed of 
the provisions of Dingess in June 2008.  

In the June 2008 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
June 2008 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  He was also provided SSOCs in March 2008, 
September 2008, February 2009 and August 2009, which reviewed 
and considered all evidence of record.  Therefore, the 
Veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service-connected issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Significantly, the Veteran was afforded examinations 
in December 2004, April 2007, August 2007, March 2008 and 
August 2009.  All examinations were conducted by a medical 
doctor.  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided 
a diagnosis consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for history of 
brain concussion, given that the Veteran has offered 
testimony at a hearing before the Board, given a prior Board 
remand, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the Veteran is represented by a highly qualified 
Veterans service organization, the Board finds that there has 
been fundamental fairness.  


II.  Factual background.

By a rating action in April 1963, service connection was 
granted for history of brain concussion; a 0 percent 
disability rating was assigned, effective October 7, 1959.  

The Veteran's claim for an increased rating for history of 
brain concussion was received in August 2003.  Submitted in 
support of his claim were VA progress notes dated from August 
2001 to September 2003.  These records show complaints and 
diagnoses of migraine headaches.  VA progress notes dated 
from September 2003 to November 2004 reflect diagnoses of 
chronic headaches secondary to head trauma.  A March 2004 
treatment note indicated that an MRI of the brain was okay; 
it was noted that it only revealed some atrophy which was 
normal with aging.  

The Veteran was afforded a VA examination in December 2004.  
At that time, he reported being assaulted and hit in the head 
with a bat while serving as a military policeman in service.  
He was hospitalized and stated that he had a 6th cranial 
nerve entrapment.  On examination, his cranial nerve 
examination showed a paralysis of the lateral rectus muscle 
of the right eye.  The other cranial nerves appeared to be 
intact.  His coordination appeared to be normal.  The Veteran 
appeared to have slight unsteadiness of gait.  The 
neurological examination of the upper and lower extremities 
showed both normal motor and sensory functions.  The examiner 
noted that the Veteran did not suffer any cerebrovascular 
accident; he had no problems with his speech.  He stated that 
he had poor vision in the left eye.  The diagnoses of brain 
concussion and post-traumatic headaches remained the same.  
The Veteran was referred for a psychiatric examination.  He 
was given a diagnosis of status post head trauma with post 
concussive symptoms of headaches and dizziness.  

During a clinical visit in April 2006, the Veteran complained 
of having some numbness in his left fingers and pain in the 
knees; he was diagnosed with gait abnormality.  Subsequently, 
in May 2006, the Veteran indicated that 3 weeks ago he fell 
getting out of bad and had left leg and left arm weakness 
together with drooling from the left side of his face.  The 
assessment was cerebrovascular accident.  

At a personal hearing in November 2006, the Veteran indicated 
that he recently had a stroke, and he currently suffers from 
dementia.  The Veteran indicated that he was never told 
whether nor not the stroke was caused by his brain 
concussion.  The Veteran reported that the stroke has caused 
many problems; however, he is not sure whether his stroke is 
attributed to his brain concussion.  

On the occasion of a neurological evaluation in April 2007, 
it was noted that the Veteran has been suffering from 
residuals of a stroke for one year.  The Veteran reported 
having a seizure disorder as well.  The Veteran also reported 
having recurring headaches with occasional nosebleeds.  He 
denied any dizziness.  Following a neurological examination, 
the Veteran was diagnosed with cerebrovascular disorder with 
partial left hemiplegia.  The examiner stated that there was 
no causal relationship between the Veteran's stroke and his 
service-connected history of brain concussion.  

The Veteran was afforded a VA examination for evaluation of 
mental disorder in August 2007.  At that time, it was noted 
that the Veteran suffered a stroke in August 2006; as a 
result, he reported problems with stuttering, which was noted 
in the interview.  The Veteran also noted that he falls 
rather frequently and easily.  He also reported problems with 
dizziness.  The Veteran had difficulty remembering times and 
dates.  The Veteran indicated that he had had problems with 
his balance.  He also reported problems with headaches and he 
is legally blind in the left eye.  The examiner observed that 
the Veteran had noticeable stuttering problems during the 
interview.  His behavior was irritable although he was 
cooperative.  His memory appeared to be mildly impaired.  He 
had difficulty with dates and times especially.  There was no 
evidence of obsessive or ritualistic behavior.  There was no 
evidence of panic or anxiety attacks.  His mood was blunted.  
The examiner noted that the Veteran fits the diagnostic 
category of organic mood disorder, and it would appear that 
his mood and depression have been exacerbated and intensified 
by his cerebrovascular accident.  

A neurological evaluation was also conducted in August 2007.  
At that time, the Veteran indicated that he has been having 
headaches almost daily ever since he suffered a head injury 
in service.  He said that he had blurred vision in the right 
eye because of a cataract and was blind in the left eye.  The 
Veteran also reported dizziness.  While obtaining the history 
from the Veteran, it was noted that he was shaking as though 
he was having seizures.  The Veteran reported, however, that 
he was fine and these symptoms were "nothing unusual."  On 
examination, he walked in with a somewhat unsteady gait 
leaning to one side without any walking aids.  Central 
nervous system was grossly intact.  Motor function revealed 
left sided weakness in the upper and lower extremities.  
Reflexes were exaggerated.  Sensory function is intact.  CT 
scan of the head on May 8, 2006 revealed minimal cortical 
atrophy, otherwise negative.  The pertinent diagnosis was 
history of headaches with a normal activity.  It was also 
noted that a CT scan of the brain done on August 9, 2007 was 
negative.  

A MRI of the brain, dated in October 2007, revealed an 
interval development of the sub centimeter abnormality white 
matter left parietal lobe compatible with small vessel 
ischemic infarcts; stable cerebral and cerebella atrophy; and 
post surgical changes with small retention cyst/polyps 
inferior aspect of the maxillary sinuses and sphenoid sinus 
and ethnocide sinus.  

The Veteran was afforded anther VA examination in March 2008 
for evaluation of any mental disorders.  At that time, it was 
noted that review of the medical records do not support 
serious neurological injury during service.  The Veteran 
indicated that he was unable to walk right, had double 
vision, had difficulty sleeping, and had become forgetful.  
The pertinent diagnosis was organic mood disorder, continued.  
The examiner stated that it is unlikely as not that the 
Veteran's mood disorder is secondary to concussion suffered 
while in the military.  

At his personal hearing in April 2009, the Veteran's 
representative noted that service connection has been 
established for brain concussion due to the Veteran being 
struck in the head as an MP during military service.  The 
Veteran indicated that he was hit in the head and he was 
knocked unconscious.  The Veteran testified that he has been 
prescribed Imitrex for headaches arising from the head 
injury.  The Veteran reported that he recently suffered a 
stroke and currently suffers from mild dementia which is 
manifested by memory loss.  The Veteran also reported 
problems with seizures, manifested by numbness in the face; 
he also indicated that he was on medicine for depression, had 
problems with irritability, and was often short-tempered.  It 
was observed that the Veteran's hands were shaking during the 
course of the hearing and some memory loss was demonstrated.  

On the occasion of yet another VA examination in August 2009, 
the examiner noted that the Veteran sustained a head injury 
in service.  The examiner indicated that the Veteran did have 
a traumatic brain injury during service.  The Veteran denied 
any memory loss problems at discharge from service.  The 
Veteran also reported that he was struck in the head by a 
baseball bat by a family member in the 1980's.  The pertinent 
diagnosis was skull fracture from baseball bat, post service 
with residual cranial nerve deficits.  The examiner stated 
that there is no indication from the record that cranial 
nerve or neurological deficits existed at time of separation.  
The record indicates deficits are related to mental health, 
post service head trauma and/or alcohol use.  There is 
evidence of apparent attempt to conceal information about 
post service head trauma.  The examiner indicated that he 
considered the service treatment records, military service 
and the VA medical records, and he concluded that the 
Veteran's current neurological deficits are less likely as 
not permanently aggravated or a result of any active military 
service including the incident on the rifle range or the 
incident with the head trauma as a military policeman, and 
are at least as likely as not a result of the post military 
service head trauma from a baseball bat and/or mental health 
conditions and/or alcohol use.  The examiner further noted 
that the Veteran suffered a mild inservice traumatic brain 
injury, which resolved with no residuals.  


III.  Legal analysis.

The Veteran is currently assigned a 10 percent disability 
rating for post-traumatic headaches, as a component of his 
service-connected brain concussion.  That issue is not on 
appeal.  However, the Veteran is seeking a separate 
compensable disability rating for other symptomatology 
associated with the service-connected history of brain 
concussion, including dizziness and memory problems.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the Veteran's brain 
concussion has not changed and a uniform evaluation is 
warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Separate disability ratings are appropriate in cases in which 
the veteran has separate and distinct manifestations arising 
from the same disability, notwithstanding VA's anti- 
pyramiding regulation, 38 C.F.R. § 4.14 (2009).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's service-connected history of brain concussion 
are currently rated as noncompensably disabling, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  That code provides 
criteria for evaluating brain disease due to trauma, and 
specifies that purely subjective manifestations of the 
trauma, such as headaches, will be evaluated as 10 percent 
and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Id  Ratings higher than 10 
percent under Diagnostic Code 9304, are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurologic disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In the Veteran's case, the record contains no diagnosis of 
multi-infarct dementia, and the Veteran is currently rated 
for brain injury residuals on the basis of headaches.  This 
would appear to preclude the assignment of a compensable 
rating for any other residual disability related to the head 
trauma.  

In addition, the evidence does not reflect any neurological 
disabilities including hemiplegia, epileptiform seizures or 
facial nerve paralysis as a result of the concussion.  
Likewise, there is no indication that this disability results 
in dementia.  Rather, the evidence of record indicates that 
the Veteran's complaints of numbness, jerking and shaking are 
related to a stroke, which is determined to not be related to 
the service-connected history of concussion.  As such a 
separate rating for such disabilities is not for application.  
In this regard, the veteran is competent to testify as to the 
symptoms he experienced, including headaches and dizziness.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the veteran's testimony regarding his symptoms to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the Veteran was 
mistaken.  In fact, the Veteran's complaint of headaches and 
dizziness was corroborated by the VA examination and 
subsequent VA outpatient treatment records.  See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  

As noted above, the Veteran is currently assigned a 10 
percent disability rating for post-traumatic headaches, as a 
component of his service-connected brain concussion.  That 
issue is not on appeal.  And, while the evidence confirms the 
presence of dizziness, numbness, weakness and mild memory 
loss, it does not reflect that any of the above symptoms are 
related to the service-connected concussion.  In this regard 
the veteran underwent a VA examination in August 2009 to 
provide an opinion as to whether or not the symptoms were 
related to the concussion.  As described above, the VA 
examiner stated that the Veteran's current neurological 
deficits were not related to military service, including the 
head trauma and residual concussion.  Significantly, it was 
noted that records from shortly after the Veteran's 
separation from service described no residual symptoms of the 
concussion.  Although the Board does not doubt the Veteran's 
belief that his dizziness and other neurological deficits had 
their onset during service, the Veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board has placed greater probative value on the opinions 
reached by the various VA examiners.  

The Board points out that effective October 23, 2008, VA 
amended the Schedule for Rating Disabilities by revising the 
portion of the Schedule that addresses neurological 
conditions and convulsive disorders.  The effect of this 
action is to provide detailed and updated criteria for 
evaluating residuals of traumatic brain injury (TBI).  These 
amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 
and are effective October 23, 2008.  The amendment applies to 
all applications for benefits received by VA on or after 
October 23, 2008.  Schedule for Rating Disabilities; 
Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 
Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 
C.F.R. pt. 4).  Here, since the Veteran's claim for increase 
was received in 2003, the amended criteria do not apply.  

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of purely 
neurological manifestations, such as hemiplegia, seizures, 
facial nerve paralysis, or the like, resulting from the in-
service head injury.  As such, there is no basis for the 
rating of the disability in question under DCs relating to 
purely neurological disablement, as set forth in 38 C.F.R. 
§ 4.124a.  Nor does any other diagnostic code in the schedule 
governing evaluations of organic disease of the central 
nervous system permit a compensable rating for the residuals 
of brain concussion.  38 C.F.R. § 4.124a.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating, to include the increased rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  

In sum, while the Veteran contends that the residuals of his 
brain concussion have increased in severity, as a layperson 
he is only competent to report observable symptoms - not 
clinical findings which are applied to VA's Schedule for 
Rating Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
As the concussion was found to have no residual symptoms, an 
increased compensable evaluation is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable evaluation for residuals of a 
brain concussion, other than headaches, is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


